        Case 4:18-cr-00171-JEG-CFB Document 29 Filed 10/18/18 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF IOWA

                                                   )
UNITED STATES OF AMERICA,                          )
                                                   )   Criminal No. 4:18-CR-171
                 v.                                )
                                                   )   APPEARANCE
VINCENT MITCHELL BALLARD,                          )

                 Defendant.                        )
                                                   )

        COMES NOW, Assistant United States Attorney, Ryan W. Leemkuil, and hereby enters

his appearance as co-counsel for the United States of America in the above-entitled case.

                                                       Respectfully submitted,

                                                       Marc Krickbaum
                                                       United States Attorney


                                                   By: /s/ Ryan W. Leemkuil
                                                       Ryan W. Leemkuil
                                                       Assistant United States Attorney
                                                       U.S. Courthouse Annex
                                                       110 East Court Avenue, Suite 286
                                                       Des Moines, Iowa 50309
                                                       (515) 473-9300 (Main Office)
                                                       Email: ryan.leemkuil@usdoj.gov

CERTIFICATE OF SERVICE

I hereby certify that on October 18, 2018, I
electronically filed the foregoing with the
Clerk of Court using the CM ECF system. I hereby
certify that a copy of this document was served
on the parties or attorneys of record by:

    U.S. Mail         Fax      Hand Delivery

  X ECF/Electronic filing       Other means

UNITED STATES ATTORNEY

By: /s/ S. Irwin
      Paralegal Specialist
